Citation Nr: 0925607	
Decision Date: 07/09/09    Archive Date: 07/21/09

DOCKET NO.  06-19 117	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim for service connection for chronic obstructive 
pulmonary disease (COPD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. M. Donahue, Associate Counsel 




INTRODUCTION

The Veteran had active military service from April 1966 to 
April 1970.

The appeal comes before the Board of Veterans' Appeals 
(Board) from a June 2005 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, 
which denied the Veteran's application to reopen a previously 
denied claim of entitlement to service connection for COPD.


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claim on appeal has been accomplished.

2.  In a September 2003 decision, the RO denied the Veteran's 
application to reopen a previously denied claim for service 
connection for COPD; although notified of the denial, the 
Veteran did not initiate a timely appeal.

3.  None of the new evidence associated with the claims file 
since the September 2003 RO decision, when considered by 
itself or in connection with evidence previously assembled, 
relates to an unestablished fact necessary to substantiate 
the claim for service connection for COPD, or raises a 
reasonable possibility of substantiating the claim for 
service connection for COPD.


CONCLUSIONS OF LAW

1. The RO's September 2003 decision, which denied the 
Veteran's application to reopen a claim for entitlement to 
service connection for COPD is final.  38 U.S.C.A. § 7105(c) 
(West 2002); 38 C.F.R. §§ 20.302(b), 20.1100 (2008).

2.  As evidence received since the RO's September 2003 denial 
is not new and material, the criteria for reopening the 
Veteran's claim for service connection for COPD are not met.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), and as interpreted by the United States Court of 
Appeals for Veterans Claims (the Court) have been fulfilled.  
In this case, the Veteran's application to reopen his claim 
for service connection for COPD was received in January 2005.  
He was notified of the provisions of the VCAA by the RO in 
correspondence dated in March 2005.  This letter notified the 
Veteran of VA's responsibilities in obtaining information to 
assist the Veteran in completing his claim and identified the 
Veteran's duties in obtaining information and evidence to 
substantiate his claim.  Thereafter, the claim was reviewed 
and a supplemental statement of the case was issued in March 
2007.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a), 
Quartuccio v. Principi, 16 Vet. App. 183 (2002), Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  See also Mayfield v. 
Nicholson, 19 Vet. App. 103, 110 (2005), reversed on other 
grounds, 444 F.3d 1328 (Fed. Cir. 2006); Mayfield v. 
Nicholson (Mayfield II), 20 Vet. App. 537 (2006); Kent v. 
Nicholson, 20 Vet. App. 1 (2006), Mayfield v. Nicholson 
(Mayfield III), 499 F.3d 1317 (Fed. Cir. 2007).  The Board 
notes that 38 C.F.R. § 3.159 was revised, effective May 30, 
2008, removing the sentence in subsection (b)(1) stating that 
VA will request the claimant provide any evidence in the 
claimant's possession that pertains to the claim.  Subsection 
(b)(3) was also added and notes that no duty to provide 
§ 5103(a) notice arises "[u]pon receipt of a Notice of 
Disagreement" or when "as a matter of law, entitlement to 
the benefit claimed cannot be established."  See 73 Fed. 
Reg. 23,353-23,356 (Apr. 30, 2008).

During the pendency of this appeal, the Court in Dingess v. 
Nicholson, 19 Vet. App. 473 (2006), found that the VCAA 
notice requirements applied to all elements of a claim.  An 
additional notice as to this matter was provided in March 
2006.

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the Court 
clarified VA's duty to notify in the context of claims to 
reopen.  With respect to such claims, VA must both notify a 
claimant of the evidence and information that is necessary to 
reopen the claim and notify the claimant of the evidence and 
information that is necessary to establish entitlement to the 
underlying claim for the benefit that is being sought.  To 
satisfy this requirement, the Secretary is required to look 
at the bases for the denial in the prior decision and to 
provide the claimant with a notice letter that describes what 
evidence would be necessary to substantiate those elements 
required to establish service connection that were found 
insufficient in the previous denial.

A review of the March 2005 VCAA notice letter shows that the 
RO identified the basis for the denial in the prior decisions 
and provided notice that described what evidence would be 
necessary to substantiate that element or elements required 
to establish service connection that were found insufficient 
in the previous denials.  The Board finds the notice 
requirements pertinent to the issue on appeal addressed in 
this decision have been met.

The Veteran has been made aware of the information and 
evidence necessary to substantiate his claim and has been 
provided opportunities to submit such evidence.  A review of 
the claims file also shows that VA has conducted reasonable 
efforts to assist him in obtaining evidence necessary to 
substantiate his claim during the course of this appeal.  
Service treatment records, service personnel records, VA 
treatment records, and Social Security Administration 
disability records have been obtained and associated with his 
claims file.

Furthermore, he has not identified any additional, relevant 
evidence that has not otherwise been requested or obtained.  
The Veteran has been notified of the evidence and information 
necessary to substantiate his claim, and he has been notified 
of VA's efforts to assist him.  See Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  As a result of the development that 
has been undertaken, there is no reasonable possibility that 
further assistance will aid in substantiating his claim.

New and Material Evidence

In the original May 2000 rating decision, the RO denied the 
Veteran's claim for service connection for COPD.  It was 
noted that while the Veteran had an established diagnosis of 
COPD, there was no credible supporting evidence that the 
Veteran's COPD was related to service.  In April 2003, the 
Veteran filed an application to reopen the previously denied 
claim.  The RO subsequently denied reopening the claim in a 
September 2003 rating decision.  The Veteran then filed an 
untimely notice of disagreement in January 2005, which was 
considered by the RO to be a new application to reopen the 
previously denied claim of service connection for COPD.

Evidence of record considered with these two rating decisions 
included statements from the Veteran, service treatment 
records, and VA treatment records dated from October 1999 to 
June 2003.

The Veteran attempted to reopen his claim for service 
connection for COPD in January 2005.  This appeal arises from 
the RO's June 2005 denial to reopen the Veteran's claim for 
entitlement to service connection for COPD.  Regardless of 
the RO's actions, the Board must still determine whether new 
and material evidence has been submitted.  See Jackson v. 
Principi, 265 F.3d 1366 (Fed. Cir. 2001) (reopening after a 
prior unappealed RO denial); Barnett v. Brown, 83 F.3d 1380 
(Fed. Cir. 1996) (reopening after a prior Board denial); 
Wakeford v. Brown, 8 Vet. App. 237 (1995) (VA failed to 
comply with its own regulations by ignoring issue of whether 
any new and material evidence had been submitted to reopen 
the veteran's previously and finally denied claims).

A claimant may reopen a finally adjudicated claim by 
submitting new and material evidence.  New evidence means 
existing evidence not previously submitted to agency 
decisionmakers.  Material evidence means existing evidence 
that, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last prior final denial of the claim sought 
to be reopened, and must raise a reasonable possibility of 
substantiating the claim.  See 38 U.S.C.A. § 5108; 38 C.F.R. 
§ 3.156(a).

The provisions of 38 U.S.C.A. § 5108 require a review of all 
evidence submitted by or on behalf of a claimant since the 
last final denial on any basis to determine whether a claim 
must be reopened.  See Evans v. Brown, 9 Vet. App. 273, 282- 
83 (1996).  In this case, the last final denial of the claim 
was the September 2003 RO decision.  Furthermore, for 
purposes of the "new and material" analysis, the 
credibility of the evidence is presumed.  See Justus v. 
Principi, 3 Vet. App. 510, 512-13 (1992).

Evidence added to the claims file since the September 2003 
denial includes statements from the Veteran, VA treatment 
records dated from September 2003 to February 2006, and 
medical records from the Social Security Administration 
(SSA).

Some of the additionally received evidence is "new" in the 
sense that it was not previously before agency decision 
makers.  However, none of this evidence is "material" for 
purposes of reopening the claim for service connection for 
COPD.

Based upon a comprehensive review of the record, the Board 
finds the evidence added to the claims file since the 
September 2003 rating decision is either cumulative or 
redundant of the evidence of record or does not raise a 
reasonable possibility of substantiating the claim.  In 
September 2003, the claim to reopen a claim for service 
connection for COPD was denied as there was no evidence that 
COPD was in any way related to service.  The evidence added 
to the record since September 2003, including VA outpatient 
treatment records and SSA records, clearly do not include 
competent evidence even suggesting that the Veteran's COPD is 
related to any event, injury, or disease in service, which 
was the basis for the prior determination.

Under these circumstances, the Board must conclude that new 
and material evidence to reopen the claim for service 
connection for COPD has not been received.  As such, the 
requirements for reopening the claim are not met, and the 
September 2003 denial of the claim for service connection for 
COPD remains final.  As the Veteran has not fulfilled his 
threshold burden of submitting new and material evidence to 
reopen his finally disallowed claim, the benefit-of-the-doubt 
doctrine is not applicable.  See Annoni v. Brown, 5 Vet. App. 
463, 467 (1993).


ORDER

New and material evidence was not received to reopen a claim 
for entitlement to service connection for COPD; the appeal is 
denied.



____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


